The opinion of the court was delivered by
JOHNSTON, J.:
The plaintiff recovered j udgment against the defendants in the district court of Neosho county for $241.07, but not being satisfied with the amount of the recovery, he brings the case here and asks a reversal.
The case was tried without a jury, and the court made special findings of fact, and the only complaint now made is that the findings and judgment are not sustained by the evidence. It is perhaps unfortunate for the plaintiff that there is no statement in tbe case-made that it contains all the evidence offered on the trial. There is a statement to that effect in the certificate attached to the case-made, but this statement is without any force. (Eddy v. Weaver, 37 Kas. 540; Hill v. National Bank, 42 id. 364.)
As the record brought here does not show that it embraces all the evidence upon which the findings and judgment were based, we cannot say that they are without sufficient support. Judgment affirmed.
All the Justices concurring.